DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, from which claims 6-8 depend, it is not clear how the instance of forming the guide surface of one (singular) angular section would still be defined by (“in each case”) two circles.  To the best degree the Examiner understands the claimed subject matter, a single surface would not be capable of being defined by separate circles.  For purposes of this examination, the instance of a single surface will be treated as being defined by one single circle.   

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a guide device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,658,973 (Zimmermann) in view of US 2010/0133227 (Ver Hage).
Regarding claim 1, Zimmermann teaches a closing device for a beverage container, having a closing body (2 AND 11) and a closing lid (16 AND 14), wherein the closing lid is mounted so as to be rotatable in relation to the closing body between a flow state and a sealing state, wherein a liquid passage (9) of the closing body is free in the flow state and is closed in the sealing state, having a guide device (37, 38; Examiner asserts this performs substantially the same function in substantially the same manner as the guide device of the instant invention) between the closing lid and the closing body, wherein the guide device comprises two preferred positions with which the sealing state and the flow state are defined (closing direction 35 to abut closing stop 38, or opening direction 36 to abut opening stop 38, in Figure 2), wherein the rotatable mounting between the closing lid and the closing body is in the form of a threaded mounting (18; col. 5, lines 20-21).
The reference as applied fails to explicitly teach wherein the thread pitch is dimensioned in such a manner that the guide device is disengaged axially by an angle of rotation of not more than 360 degrees.  However, Examiner asserts it is well known in the art to vary the pitch and arc length of threads in order to configure a closure to travel a specific angular distance.  
	Ver Hage, for example, teaches it is known to use more than one continuous thread to allow a cap (30) to be tightened on bottle (50) “with less than 360 degrees of turning” (para. [0046]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thread pitch between the closing body and closing lid of Zimmermann, forming it such that it can be completely disengaged in a rotation less than 360 degrees, or any other suitable angular distance, as taught to be known by Ver Hage, motivated by the benefit of allowing a user to remove the lid in a short time.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
	Examiner asserts that there are a multitude of teachings of varying thread pitch and number in order to configure the angular distance required to decouple mating threads, and that Ver Hage is merely one example.  Should Applicant disagree, Examiner reserves the right to provide additional evidence while maintaining the finality of this particular ground of rejection.  
Regarding claim 2, the leaving of a preferred position can be identified by tactile means (the abutment of 37 and 38 in Zimmermann is read as a tactile means, as the lid will cease to rotate in the user’s hand).  
Regarding claim 3, the guide device is in the form of a sliding guide (37) in which a guide element of the closing lid slides along a guide element (surface 39) of the closing body on an actuation path between the sealing state and the flow state (directions 35 and 36 in Figure 2).  
Regarding claim 4, the first preferred position is adjacent to a guide stop which can be overcome, or in that the second preferred position is adjacent to an end stop (the second preferred position is adjacent stop 38 as seen in Figure 2).     
Regarding claim 5, a first guide element is in the form of a guide surface, wherein the guide surface is a circumferential surface and is bounded in one or more angular sections by in each case two circles which are concentric to an axis of rotation of the closing lid (surface 39 is defined by the circumference of a circle, along with 37 slides).  
Regarding claim 6, the first preferred position or the second preferred positionstop 38 is offset, and thus read as “set-back”, from surface 39 as seen in Figure 2).  
Regarding claim 7, the guide device comprises a guide body (37) interacting with the guide surface (Figure 2).
Regarding claim 8, the guide body comprises a sliding surface which can be in contact with a guide surface, which is flat or is curved concentrically to an axis of rotation of the closing lid (surface 39 is curved), via a first subsection of the sliding surface (the radially outer face of 37 which contacts 39), wherein the distance between the sliding surface and the guide surface is increased continuously in the direction of rotation in a second subsection of the sliding surface (side faces of 37), and wherein the sliding surface can be in contact with a guide stop via the second subsection (side face of 37 contacts stop 38).  
Regarding claim 10, a sealing element of the closing lid is spaced apart axially from an air passage of the closing body in the flow state, and/or in that or a sealing element (28) of the closing lid is spaced apart axially from the liquid passage in the flow state (spaces apart from the edge of opening 9).   
	Regarding claim 11, the closing lid is completely separable from the closing body (by separation of threaded connection 18).
	Regarding claim 12, the liquid passage or the air passage open into an end surface which is oriented perpendicular to an axis of rotation of the closing lid (the plane of opening 9 defined by the top edge of 5 is perpendicular to the vertical axis 19), and in that the closing lid has a sealing element (28) fitting to the end surface.  
	Regarding claim 13, the end surface is arranged radially outside the guide device (the rim of 5 defining opening 9 is shown in Figure 1 to be radially outward of the location of 37 and 39, i.e. radially further from central axis 19).  
	Regarding claim 14, the guide element of the closing body is set back in the axial direction in relation to the end surface (39 is shown axially higher than the rim of 5 defining opening 9, and is thus read to be “set back in the axial direction in relation” to that surface).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733